Citation Nr: 0915439	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the shoulders.

2.  Entitlement to an initial disability rating higher 
than 10 percent for chronic lumbosacral strain from July 
20, 2004 to January 31, 2008.

3.  Entitlement to a disability rating higher than 40 
percent for the chronic lumbosacral strain since February 
1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active military service from May 1982 to May 
1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, 
which, in relevant part, denied the Veteran's claim for 
service connection for a bilateral shoulder disorder, but 
granted his claim for service connection for a low back 
disability and assigned an initial 10 percent rating for the 
condition retroactively effective from July 20, 2004, the 
date of receipt of his claim.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (indicating that when this occurs VA 
adjudicators must consider whether the rating should be 
"staged" to compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

Another RO decision since issued in August 2008, during the 
pendency of the appeal, increased the rating for the low back 
disability to 40 percent retroactively effective as of 
February 1, 2008, the date of a VA compensation examination.  
The Veteran has continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating the Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

There is one other preliminary point worth mentioning.  In 
his January 2006 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board - also commonly referred to as a 
Travel Board hearing.  In a November 2008 letter, he was 
notified that his hearing had been scheduled for December 
2008, but he failed to appear for the proceeding and has not 
provided an explanation for his absence or requested to 
reschedule the hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008).




FINDINGS OF FACT

1.  From July 20, 2004 to January 31, 2008, the Veteran's low 
back disability was not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

2.  Since February 1, 2008, the Veteran's low back disability 
has not been manifested by unfavorable ankloysis of the 
entire thoracolumbar spine or of the entire spine.

3.  During service, the Veteran sustained left and right 
shoulder strains.  There is no indication, however, he had 
arthritis in either shoulder within one year of his military 
service ending, and a VA compensation examiner determined in 
June 2005 that the Veteran's current bilateral (i.e., left 
and right) shoulder disability is less likely than not 
related to the strains he sustained in the service.


CONCLUSIONS OF LAW

1.  From July 20, 2004 to January 31, 2008, the criteria are 
not met for an initial rating greater than 10 percent for the 
low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5237 
(2008).  

2.  Since February 1, 2008, the criteria have not been met 
for a rating greater than 40 percent for the low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, DC 5237 (2008).  



3.  The Veteran's bilateral shoulder disorder was not 
incurred in or aggravated by his military service and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  That is, by way of letters 
dated in January 2005, January 2008, May 2008, and June 2008, 
the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
For claims, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that first, 
January 2005, VCAA notice letter prior to initially 
adjudicating the Veteran's claims in July 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  And since providing the additional 
VCAA notices in January 2008, May 2008, and June 2008, the RO 
has readjudicated the claims in the August 2008 supplemental 
statement of the case (SSOC), including considering any 
additional evidence received in response to those additional 
notices.  This is important to point out because if the 
notice provided prior to the initial adjudication of the 
claims was, for whatever reason, inadequate or incomplete, 
this timing error may be effectively "cured" by providing 
any necessary notice and then going back and readjudicating 
the claims - including in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, this error is ultimately 
inconsequential and, therefore, nonprejudicial, i.e., 
harmless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Moreover, in cases as here, with the Veteran's low back 
disability, where the claim arose in another context, namely, 
him trying to establish his underlying entitlement to service 
connection, and this claim since has been granted and he has 
appealed a downstream issue such as the initial disability 
rating assigned, the underlying claim has been more than 
substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended 
purpose of the notice has been fulfilled.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting the 
initial disability rating assigned, the notice requirements 
of 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
Veteran a letter in January 2008 discussing the downstream 
disability rating and effective date elements of his low back 
disability claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  And, again, the RO has since readjudicated 
the claim in August 2008 - indeed, when the rating was 
increased from 10 to 40 percent.  So the claim has been 
reconsidered since providing the additional Dingess notice.  
See again Mayfield IV and Prickett, supra.

The Board sees the Veteran was not informed that a downstream 
disability rating and effective date would be assigned if his 
claim of service connection for a bilateral shoulder disorder 
was granted.  However, since this claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
Veteran in not receiving notice concerning downstream 
elements of his claim that are ultimately moot.  38 C.F.R. 
§ 20.1102.  See also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007); see, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  Just 
recently, however, in Shinseki v. Sanders, No. 07-1209 (Apr. 
21, 2009), the U.S. Supreme Court overturned the Federal 
Circuit Court's decision and held, instead, that the claimant 
traditionally bears the burden of showing how a notice error 
is prejudicial.

The Veteran has been represented throughout this appeal by an 
accredited Veteran's service organization, Disabled American 
Veterans, and he and his representative made arguments in 
their written statements - including, in particular, in the 
Statement of Accredited Representative in Appealed Case (in 
lieu of VA Form 646) specifically addressing the requirements 
for establishing entitlement to service connection for a 
bilateral shoulder disorder and entitlement to higher ratings 
for the low back disability.  Their pleadings evidence their 
actual knowledge of the type evidence needed to support these 
claims.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private treatment records, 
and VA medical records, including the report of his June 2005 
VA compensation examination for a medical nexus opinion 
concerning the cause of his current bilateral shoulder 
disorder - and, in particular, whether it is attributable to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  The RO also obtained the report of his more 
recent February 2008 VA compensation examination assessing 
the severity of his low back disability, and the findings of 
that evaluation provide the information needed to make this 
determination.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).

It also deserves mentioning that, on a January 2008 VCAA 
Notice Response form, the Veteran indicated he had no other 
information or evidence to submit to substantiate his claims.  
He therefore requested that his claims be decided as soon as 
possible.  So as there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A 
(West 2007).  

Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.



And, as already alluded to, if, as here, there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
That is to say, VA may "stage" the rating to compensate the 
Veteran for times since the effective date of his award when 
his disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21).  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). 

The Veteran asserts that he is entitled to higher ratings for 
his service-connected low back disability, which was 
initially evaluated as 10-percent disabling from July 20, 
2004 to January 31, 2008, and has been evaluated as 40-
percent disabling since February 1, 2008, under 38 C.F.R. § 
4.71a, DC 5237, of the General Rating Formula for Diseases 
and Injuries of the Spine.  This is tantamount to a 
"staged" rating of the type contemplated in Fenderson, 12 
Vet. App. at 125-26.  And as will be explained, the evidence 
does not support further staging the rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, there is 
vertebral body fracture with loss of 50 percent or more of 
the height.



A higher 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

An even higher 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

A still higher 50 percent rating is warranted when there is 
unfavorable anklyosis of the entire thoracolumbar spine.

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DCs 5299-5237.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, DCs 5235-5243, Note (5).  

When an evaluation of a disability is based at least in part 
on limitation of motion, as in this instance, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40 (2008); Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

Additionally, a December 1997 private treatment record shows 
the Veteran was provided an MRI of his back.  The reviewing 
physician's impression was that the Veteran had minimal loss 
of disc signal at the L4-L5 level suggesting early 
desiccation.  Due to this suggestion, his low back disability 
also must be analyzed under DC 5243.  Under DC 5243, 
Intervertebral Disc Syndrome (IVDS) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IVDS based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25 (the combined ratings table).

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 10 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  A higher 20 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
even higher 40 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  And a 
still higher rating of 60 percent requires evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 
(2008).  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating IVDS Based on 
Incapacitating Episodes, Note 1.  



Despite the suggestion of early desiccation, there is no 
evidence of record indicating the Veteran has ever had an 
incapacitating episode due to his low back disability.  
During his June 2005 and February 2008 VA examinations, the 
Veteran denied any incapacitating events requiring bed rest, 
much less on doctor's orders and of the required frequency 
and duration to receive higher ratings on this basis.  
Therefore, the Formula for Rating IVDS does not provide 
grounds for increasing his ratings.

Entitlement to an Initial Disability Rating Higher than 10 
Percent
From July 20, 2004 to January 31, 2008

In June 2005, the Veteran was afforded a VA compensation 
examination, during which the VA examiner did not review the 
claims file for the pertinent medical and other history.  
However, a VA examiner must review a claimant's prior medical 
records only when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOGCPREC 
20-95 (July 14, 1995).  The Veteran told the VA examiner that 
the pain from his low back disability was usually located in 
his thighs, but at times did radiate down his legs.  The 
Veteran acknowledged that his low back disability did not 
prevent his from doing his job as a forklift operator.  
He said his daily activities were affected, however, noting 
that if he did any prolonged standing or walking, then he 
would have pain in his lower back.  During flare-ups, if he 
turned in the wrong position or did something unusual, 
he would have pain that might last for about 3 weeks and then 
it would go away.  He had not experienced any incapacitating 
spells in the past year, where he was put to bed by a doctor.  
He was then currently taking etodolac for his low back 
symptoms.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-30 degrees (normal is 0-30 degrees); 
forward flexion 0-90 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-30 degrees (normal 
is 0-30 degrees); and his right and left lateral rotation 
were 0-25 degrees (normal is 0-30 degrees).  


His combined range of motion of the thoracolumbar spine was 
235 degrees (normal is 240 degrees).  The VA examiner 
observed the Veteran experienced pain during all of these 
ranges of motion.  His gait was normal.  He did not use 
assistive devices.  He did have painful motion of the lumbar 
spine with some tenderness and paraspinous muscle spasm, but 
no weakness.  There was no neurological deficit.  
X-rays of the back were also obtained; they showed the 
alignment and height of the vertebral bodies, and the height 
of the disc spaces, were within normal limits.  The pars, 
pedicles, and sacroiliac joints were symmetric.

The VA examiner diagnosed chronic lumbosacral strain.  In 
regards to DeLuca, the VA examiner stated the Veteran did not 
have additional limitation with repetitive use.  There was no 
increase in loss of range of motion due to pain, fatigue, or 
weakness upon repetition.

This evidence shows the Veteran is not entitled to an initial 
rating higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine because his 
low back disability is not severe enough to meet the criteria 
for a 20 percent evaluation for the period at issue from July 
20, 2004 to January 31, 2008.  There is no evidence of record 
that his forward flexion of his thoracolumbar spine has ever 
been limited to 60 degrees, nor is there evidence that his 
combined range of motion of the thoracolumbar spine has ever 
been limited to 120 degrees.  Indeed, to the contrary, he had 
normal range of motion in virtually every direction 
(backward extension, forward flexion, and right and left 
lateral flexion).  The only exception was right and left 
lateral rotation, and even then he only had very slightly 
less than normal range of motion (i.e., only 5 degrees shy of 
what is considered normal).  And this, in turn, meant that 
his combined range of motion, considering the motion in all 
of these directions, was also only very slightly less than 
normal.  Moreover, the VA compensation examiner was unable to 
discern any additional functional impairment - including 
additional limitation of motion, attributable to the 
Veteran's pain or other DeLuca considerations 
(incoordination, premature or excess fatigability, and 
weakness), such as during repetitive motion testing or 
prolonged use of the low back.

Additionally, although the June 2005 VA examiner determined 
the Veteran had muscle spasming, the evidence of record does 
not establish that this symptom was severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

From July 2004 to January 2008, the Veteran was treated on an 
outpatient basis at the local VA Medical Center (VAMC) for 
his low back disability.  But the records of that treatment 
do not present evidence or findings contrary to those when 
examined for VA compensation purposes.  Therefore, his low 
back disability does not meet the requirements for a 20 
percent or higher evaluation during this relevant time period 
at issue.  38 C.F.R. § 4.71a, DC 5237 (2008).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Entitlement to a Disability Rating Higher than 40 Percent 
Since 
February 1, 2008

On February 1, 2008, the Veteran had another VA compensation 
examination.  The VA examiner again did not review the claims 
file, but did review the report of the prior June 2005 VA 
examination and the December 1997 private MRI.  See again 
VAOGCPREC 20-95 (July 14, 1995).  The Veteran told the 
VA examiner that, since his prior VA examination in June 
2005, the pain in his low back had gotten worse.  He said the 
pain radiated down his legs.  He rated the pain as a 7/8 on 
scale of 0-10.  He took naproxen, Tylenol, and methocarbamol 
for his pain.  He was employed in construction work and lawn 
service.  He stated that, every 6 weeks, he would get a 
flare-up with his back and would have to lie down and get off 
of his feet for about a week and half.  He had not 
experienced any incapacitating spells in the past year, where 
he was put to bed by a doctor.  He said his daily activities 
were unaffected by his back disability, but that he could not 
lift anything heavy, bend over, run, or walk long distances.  
He also had trouble turning from side to side.

On objective physical examination, the Veteran's ranges of 
motions for his thoracolumbar spine were as follows:  
backward extension was 0-20 degrees (normal is 0-30 degrees); 
forward flexion 0-85 degrees (normal is 0-90 degrees); 
his right and left lateral flexion were 0-25 degrees (normal 
is 0-30 degrees); his right lateral rotation was 0-35 degrees 
(normal is 0-30 degrees); and his left lateral rotation was 
0-30 degrees (normal is 0-30 degrees).  His combined range of 
motion of the thoracolumbar spine was 215 degrees (normal is 
240 degrees).  The VA examiner noted the Veteran experienced 
pain during all of these ranges of motion.  His gait was 
normal.  He did not use assistive devices.  He did not have 
tenderness to palpation, weakness, or spasm.  His deep tendon 
reflexes were brisk and equal bilaterally.  There was no 
neurological deficit.  X-rays of his back were also obtained, 
and they showed the heights of the vertebral bodies and disc 
spaces were well-maintained.  The lumbosacral spine did not 
show any fractures or subluxations.

The VA examiner again diagnosed chronic lumbosacral strain.  
In regards to DeLuca, the Veteran stated that repetitive use 
of his spine made his pain worse.  The Veteran, however, 
could not estimate the amount of additional loss in range of 
motion without conjecture, and the VA examiner contrarily 
indicated that, with repetition, there was no additional loss 
in range of motion due to pain, fatigue, weakness, or 
incoordination.

This more recent evidence of record does not indicate the 
Veteran has unfavorable ankylosis of his entire thoracolumbar 
spine (referring to the combination of the thoracic and 
lumbar segments) - the requirement for the next higher rating 
of 50 percent.  Needless to say, then, he also does not have 
unfavorable ankylosis of his entire spine (cervical, thoracic 
and lumbar segments) to warrant assigning an even higher 100 
percent rating.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

Here, though, because the Veteran has retained a large 
measure of range of motion in his low back, in all 
directions, albeit less than normal range of motion, 
by definition his low back is not ankylosed.  See, too, 
38 C.F.R. § 4.71a, 
DCs 5235-5242, Note (5).  

Also since February 2008, the Veteran has been treated on an 
outpatient basis at the local VAMC for his low back 
disability.  But these outpatient treatment records also do 
not include evidence of unfavorable ankylosis of his lower 
back.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether Extra-Schedular Consideration is Warranted

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Court clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate the Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).

The Veteran's service-connected low back disability, however, 
does not warrant this special consideration.  He has not been 
frequently hospitalized on account of his disability.  
Instead, his evaluation and treatment has been exclusively as 
an outpatient, not inpatient.  Indeed, as even he readily 
admits, there has been no physical incapacitation during the 
past twelve months or time lost from work on medical leave.  
The disability, therefore, has not caused marked interference 
with his employment, meaning above and beyond that 
contemplated by his assigned ratings (initially 10 percent 
and now 40 percent), or otherwise rendered impractical the 
application of the regular schedular standards.  According to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  
And as the Court reiterated in Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993), the disability rating, itself, is 
recognition that industrial capabilities are impaired.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Entitlement to Service Connection for a Bilateral Shoulder 
Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  

Arthritis, i.e., degenerative joint disease, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  At the conclusion 
of his June 2005 VA compensation examination, the Veteran was 
diagnosed with degenerative arthritis of both shoulders, so 
there is no disputing he has this claimed condition.  

Consequently, the determinative issue is whether the 
Veteran's bilateral shoulder disorder is attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs show that, in May 1984, he sustained a 
left shoulder strain.  Additionally, in April 1985, he 
reported experiencing right shoulder pain for over a month.  
He stated the pain was occasional and located in the joint 
area.  Upon examination, his right shoulder was tender with 
deep palpation at the acromioclavicular joint.  His shoulders 
were symmetrical.  He did not have crepitus.  The diagnosis 
was acromioclavicular joint strain.  He was treated with 
isometric exercises to his shoulder area.  The day before, 
during his April 1985 military separation examination, he had 
not complained of bilateral shoulder pain.  His service ended 
in May 1985.

Post service, the Veteran did not complain of symptoms 
referable to his shoulders until 2004 - almost 20 years 
later.  He has been seen and evaluated for this at the local 
VAMC.  This intervening lapse of so many years between his 
separation from military service and the first documented 
manifestation of this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).



In June 2005, the Veteran had a VA compensation examination.  
He told the VA examiner that he was treated for a right 
shoulder strain during service on one occasion, with Tylenol.  
He said he did "okay" after that, but that he has been 
having pain in his shoulders for the last 4-5 years.  He said 
he thought this pain was due to doing push-ups, carrying a 
rucksack, and sleeping on cold ground during his military 
service.  After examining the Veteran's shoulders, the VA 
examiner diagnosed degenerative arthritis of both shoulders.  
But the VA examiner concluded the degenerative arthritis was 
less likely than not related to the shoulder strain the 
Veteran had sustained in the service.

The Veteran's contentions notwithstanding, none of the VAMC 
physicians that have had occasion to evaluate or examine him, 
or anyone else for that matter, have attributed the arthritis 
in his shoulders (either shoulder) to his military service, 
including to the strains he had during service.  They only 
recounted his self-reported history of chronic pain, without 
also personally commenting on whether his current arthritis 
is indeed traceable back to his military service, including 
to any trauma he may have sustained or disease contracted.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court 
held that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct or presumptive incurrence basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.



While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
bilateral shoulder disability, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of his current bilateral shoulder disability - 
and, in particular, whether this condition is traceable back 
to his military service.  This is a medical, not lay, 
determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a bilateral shoulder 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.

ORDER

From July 20, 2004 to January 31, 2008, the claim for an 
initial disability rating higher than 10 percent for the low 
back disability is denied.

Since February 1, 2008, the claim for a disability rating 
higher than 40 percent for the low back disability also is 
denied.

The claim for service connection for a bilateral shoulder 
disorder is denied, as well.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


